﻿I should like to join previous speakers in congratulating the President, on his unanimous election to the high office he now occupies. The accomplishments of the Special Committee on the Situation with regard to the Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples under his chairmanship to date, as well as his wide-ranging experience in the activities of this body, confirm without any doubt my delegation's confidence that under his leadership, guidance and direction, this thirty-fourth session of the United Nations General Assembly will be a success.
348.	I wish to take this opportunity to congratulate Mr. Salim's predecessor, Mr. Indalecio Lievano of Colombia, for the most efficient manner in which he presided over our proceedings during the last session. My delegation extend its compliments on a duty well performed.
349.	My delegation wishes to convey my country's condolences to the people of Angola on the untimely death of their leader, the late Agostinho Neto.
350.	My delegation is particularly pleased to welcome Saint Lucia to membership in this world body of nations, and we look forward to developing a close and co-operative relationship with it. Papua New Guinea and Saint Lucia are both members of the common-wealth of nations, as well as being developing island States. My country shares with Saint Lucia the feelings of being free from colonial domination, and we take this opportunity to wish it a prosperous future.
351.	As on previous occasions, the delegation of Papua New Guinea will participate with interest and hope in the deliberations of the General Assembly on major international issues. We shall attempt to do what we can within our capacities to work towards constructive solutions to these issues. For the first time, we plan to bring to the attention of the assembled delegations the issue of decolonization, which is of particular concern to the people in our region, the South Pacific.
352.	As is customary in the general debate, my Government would like to take this opportunity to draw the Assembly's attention to a number of issues concerning Papua New Guinea as a member of the international community. Some of these issues directly affect countries a long way from my own, while others affect countries closer at hand. But those to which I shall refer all have such a bearing on the prospects for peace, stability and development in the world that they cannot be ignored.
353.	My Government is concerned about the Middle East situation. While we are heartened by signs of progress towards peace, we are also perturbed by the possibility that the momentum might be lost, at enormous cost not only to the people of the immediate region, but, ultimately, to us all.
354.	My Government welcomed the initiatives taken by the Egyptian and Israeli leaders, and it commends the role played by the President of the United States in trying to promote an atmosphere conducive to negotiations leading to the signing of a Treaty of Peace between Israel and Egypt. But my Government also remains troubled by the continuing failure to find a solution to the Palestinian problem.
355.	My Government recognizes that Papua New Guinea cannot hope to exert much influence on the situation in the Middle East. But we would be derelict in our duty if we did not add our voice to those that are calling for greater efforts to be made in order to achieve lasting peace. Middle Eastern and other world leaders have perhaps the greatest opportunity in a generation to lay the groundwork for lasting peace. My Government urges them, in the interest of us all, to make full use of that opportunity.
356.	My delegation is encouraged to note that the prospects for a negotiated settlement in Namibia have become more promising. However, we still wish to emphasize our firm belief that a successful outcome will depend on the holding of elections under United Nations supervision.
357.	Papua New Guinea takes particular pleasure in complimenting the Secretary-General, Mr. Kurt Waldheim, and the United Nations Council for Namibia on the role they have played in seeking a solution to the Namibian problem. Pleased as we are with the progress made, however, we cannot be content until we see the emergence of an independent Namibia. We hope that independence will soon be achieved through the democratic process of free elections. We also hope that such a process will guarantee citizens' rights of freedom and equality in the new nation.
358.	My Government remains concerned about the situation in Zimbabwe. We believe that the present constitutional arrangements hold out little prospect for a lasting solution. My Government believes that they must be changed. We think it deplorable that the long- awaited constitution based on "majority rule" turned out, when published, to be but a further device designed to entrench the white minority's interest.
359.	My Government notes with appreciation that all parties are involved in renewed negotiations for a durable internal settlement guaranteeing genuine majority rule in Zimbabwe through a free democratic electoral process. Papua New Guinea welcomes the initiatives arising out of the recent Meeting of Heads of Government of Commonwealth Countries and the considerable advance which is being made in the current constitutional talks in London which, we hope, will lead to genuine majority rule in Zimbabwe.
360.	With regard to southern Africa, my Government wishes to express its concern and abhorrence at institutionalized racial discrimination and segregation for the purposes of the suppression and exploitation of the black people in southern Africa. It is a subject on which the people of my country have very strong feelings.
361.	My Government has, in previous sessions, stated in the strongest terms, that apartheid is a disgusting, degrading and inhuman practice. We regret to note that, despite many calls, the racist regime in southern Africa remains reluctant to abolish its apartheid policies. I should like to reiterate the fears my delegation expressed last year on the question of apartheid. Persistent failure to deal effectively with such a continuing offence to mankind is likely to have a most terrible outcome for both the white and black populations of South Africa.
362.	I turn now to events in Indo-China and the question of the Indo-Chinese refugees. As a country which lies at the cross-roads between South-East Asia and the South Pacific, we are concerned about the security implications that have arisen as a result of the overthrow of the Pol Pot regime in Kampuchea and the confrontation between Viet Nam and Kampuchea. We would like to see peace and stability prevail in the region, and urge those who, in one way or another, are involved in the confrontation to settle their differences by discussion in conference rooms and not by using guns on battlefields.
363.	My Government believes that the mass exodus of refugees could be arrested if the Governments concerned would stop deliberately creating unfavourable circumstances that compel citizens to leave their homelands and seek refuge elsewhere. Viet Nam and Kampuchea should co-operate closely with the United Nations High Commissioner for Refugees to ensure that those who leave their countries are not inflicted upon their neighbours. These neighbours have so far been compassionate, but they are becoming increasingly disturbed at the burdens thrust upon them.
364.	My country had the honour to be invited by the Secretary-General of the United Nations to a Meeting in Geneva in July this year which attempted to alleviate the crisis caused by Indo-Chinese refugees fleeing to neighbouring countries in South East Asia and to Australia. We were represented at the meeting by a cabinet minister.
365.	My Government fully recognizes the humanitarian nature of the refugee problem, which has become a common concern of the entire world community. The Papua New Guinea Government appreciates the role played by the ASEAN countries in meeting the problem. The establishment of refugee processing centres in the ASEAN region is a positive move to alleviate the burdens that have been inflicted upon the countries in the region. May I stress, however, that the success of these centres will depend on a wider response to the need for developed nations to accept more refugees.
366.	I should like to inform this gathering that my Government shares the views of those countries which called upon aid donors to Viet Nam to consider diverting their assistance to resettlement and rehabilitation programmes for Indo-Chinese refugees. In addition, Papua New Guinea would like to renew the call for a withdrawal of those external pressures which have in-creased regional tensions and aggravated the refugee problem. My Government also endorses the call for an end to the flow of Indo-Chinese refugees made at the Tokyo Economic Summit by the developed nations, by the twelfth meeting of the ASEAN Foreign Ministers at Bali in June, and by the Meeting on Refugees and Dis-placed Persons in South-East Asia in Geneva in July.
367.	In addition to the regional problems to which 1 have referred, there are some more general subjects of world-wide significance on which I should like to say something. They include the subject of human rights, which Papua New Guinea considers most important.
368.	My Government takes pleasure in noting the measures taken by countries Members of this body to safeguard human rights. But there are still too many instances of governments which continue to deny the basic rights of their citizens. The denial of basic human rights on any grounds—racial, political, economic or any other arbitrary grounds—gives rise to injustices which my Government finds intolerable.
369.	We cannot understand how conscientious human beings can continue to suppress the basic rights of their fellow-citizens. The suppression of basic human rights in such circumstances cannot be accidental. My Government appeals to the international community to condemn those Governments which persist in violating basic human rights. We urge Governments which violate such rights to take prompt and effective action to respect the dignity of their citizens.
370.	My Government views the question of disarmament as a matter of utmost importance to international peace and security. It is our strong belief that lasting international peace and security cannot be built on the accumulation of weapons. I believe genuine and lasting peace can be created only through the effective implementation of the security system as provided for in the Charter of the United Nations. General and complete disarmament under effective international control must be the principal objective of ensuring the survival of mankind and eliminating the danger of war, particularly nuclear war, as well as ensuring that war is no longer an instrument for settling international disputes.
371.	It is the desire and wish of small nations, such as mine, for the peoples of this world to have peace and security. The fulfilment of this desire will then enable us to concentrate on our efforts to develop and improve the lives of our people in the social and economic sectors of our over-all development objectives.
372.	My delegation is opposed to all forms of nuclear testing—atmospheric or otherwise—because we firmly believe that the cessation of nuclear testing is a step towards disarmament and the prevention of nuclear pollution of the environment. We equally oppose the dumping of nuclear wastes for the same reasons. I refer in particular to the South Pacific region, where nuclear testing takes place every year. I wish to state once again that my Government strongly opposes nuclear testing in the region. We therefore call on those who are responsible to cease all forms of nuclear testing in the Pacific because they are endangering the lives of the inhabitants of the region.
373.	As the Disarmament Decade introduced by the General Assembly draws to a conclusion, my Government is disappointed to note that there has not been any real progress towards the reduction of arms nor have there been any negotiations leading to a treaty on general and complete disarmament. We note with some satisfaction the signing of the second SALT Treaty between the United States and the Soviet Union. However, we are still hopeful that some international agreement or arrangements, such as the comprehensive test-ban Treaty, will be negotiated and agreed to as soon as practicable.
374.	The international community today recognizes the need to move quickly towards a New International Economic Order, even though there exist differing views on major proposals that have been put forward. The Government of Papua New Guinea is deeply concerned at the slow progress being made.
375.	The attempts to regulate world trade in primary commodities, the reform of the external framework for the industrialization of developing countries, the reform of the international monetary system, the strengthening of economic co-operation among developing countries are all still outstanding issues. There are many reasons why they have not been resolved and I do not propose to go into them. But I should like to say that one of the main reasons has been opposition from developed countries, with the result that conferences similar to the fifth session of UNCTAD have repeatedly failed to achieve agreement on any one of the issues that I have mentioned.
376.	If the international community has learned anything in recent years, it has surely been that the economic welfare of each sovereign nation depends on a network of interdependence. My Government is deeply concerned at the failure of the long-awaited world recovery to come about. We believe that current economic problems cannot be blamed on the management of individual national economies. The management of each economy is becoming dependent on the external environment. Recovery and development require an enlightened attitude of mutual appreciation of each other's needs, interests and problems on the part of all countries. Without such an appreciation, the prospect that any dialogue between developed and developing countries will lead to constructive changes in the international economic order must be regarded as gloomy indeed.
377.	A concrete example of international cooperation for development is the Lome Convention on trade and aid between the European Community and the African, Caribbean and Pacific countries. The Lome Convention expires in a few months and the long negotiations on a successor agreement have been finalized. It appears that the successor agreement will, in general, be similar to the current one. However, the second Lome' agreement will contain a new mechanism which purports to assist mineral exporting countries. The Government of Papua New Guinea welcomes the conclusion of the Lome negotiations. But we have reservations about the new mechanism in that it offers assistance only to countries which have suffered reductions in their capacity to produce certain minerals and export them to the European market. The assistance itself is restricted to project or programme aid confined to the mineral sector and designed to restore production or export capacity. There is no help for those countries, including my own, which have suffered severe economic damage through low prices for our vital mineral exports.
378.	It is our strong conviction that a mineral assistance scheme, if it is to be of real value, must include the provision of concessional finance for countries that have suffered a loss of export earnings or, alternatively, a loss of Government revenue as a result of low export prices.
379.	All developing countries are concerned that in a harsh world the poor countries are supposed to be grateful for what they are offered and should not expect to have a say in what the offer contains. Such a situation gives rise to extreme difficulties in the formulation of plans for development. As long as developing countries, to which category my country clearly belongs, are not given a greater say in deciding how they are helped, we shall continue to face great difficulties in providing the basic needs of our people.
380.	Finally, the 1970s in the South Pacific will be remembered as the decade in which many of the island Territories gained self-determination and independence. It is in this decade that the following South Pacific Territories have gained their self-determination and independence: Fiji, the Republic of Nauru, Niue, the Cook Islands, Tuvalu, the Republic of Kiribati, the Solomon Islands and Papua New Guinea.
381.	I should like to bring to the General Assembly's attention a question of particular concern to the people of the South Pacific. I refer here to the continued French presence in the region.
382.	The right of self-determination and independence is inscribed in the Charter of the United Nations. It was reaffirmed in resolution 1514 (XV) of 1960. It is a right to which newly independent countries such as my own feel a strong commitment. We feel that we have a duty to our Pacific neighbours to raise the question here and pursue it elsewhere. In fact, we have already done so in the Special Committee on decolonization.
383.	Four years ago, Papua New Guinea became in-dependent. Since then, the number of independent Pacific island nations has grown to eight, four of which are Members of the United Nations. The end of the colonial era in the Pacific islands is, we hope, in sight.
384.	The people of the Pacific islands have been fortunate in that the decolonization of the region has generally been brought about as peacefully as its name suggests. We have appreciated the interest taken in the process by Members of the United Nations. We have been fortunate that the Australian, United Kingdom and New Zealand Governments recognized our rights to self-determination and continue to play a constructive and helpful part in our development. But we would be wise to remember that, even in the Pacific islands, the process of decolonization was not as smooth, nor the outcome as certain, as may sometimes appear when we look back.
385.	Mr. President, you, yourself as well as many of the representatives in the General Assembly will recall the difficulties and doubts you and your fellow countrymen faced before your countries became independent. You will recall, too, the encouragement and support you received from leaders of countries which had previously become independent. You know that, at independence, new relationships become possible with former rulers.
386.	My Government feels that it has a duty to see that other Pacific island peoples are offered the encouragement and support once offered to us. In the case of the New Hebrides, that duty is not hard to perform. The United Kingdom and French Governments have recognized the right to self-determination of the people of the New Hebrides. We applaud this attitude and look forward hopefully to its independence in 1980. In other parts of the Pacific, however, we feel compelled to respond to calls for assistance from leaders of people whose rights to self-determination have not been secured. I refer here specifically to the people of other French dependencies—New Caledonia, French Polynesia and Wallis and Futuna Islands.
387.	Elsewhere in the Pacific islands, the former colonial Powers have generally recognized the islands peoples' rights to self-determination without much outside prompting. The French Government has seen elsewhere how the denial of such rights cannot be sustained. My Government appeals to France to recognize the rights of the indigenous inhabitants. We urge other Members of the United Nations to support our appeal.
388.	My Government would like to pay a sincere tribute to France for the constructive role it has played in the creation of important new trade and aid relationships between the independent Pacific island nations and Western Europe. We look forward to the day when France's relationships with its remaining Pacific island dependencies have been transformed and it can play an equally constructive role in their development; but I must emphasize my Government's conviction that the commitment to peace, human rights and development of which I spoke earlier requires us to speak out on our neighbours' behalf.
